Exhibit 10.3
EXECUTION COPY
SECOND LIEN TRADEMARK SECURITY AGREEMENT
          SECOND LIEN TRADEMARK SECURITY AGREEMENT (as amended, restated,
supplemented, waived or otherwise modified from time to time) (this
“Agreement”), dated as of March 4, 2011, between CBI Distributing Corp., a
Delaware corporation (the “Grantor”), and The Bank of New York Mellon Trust
Company, N.A., as collateral agent for the Indenture Secured Parties (as
hereinafter defined) (in such capacity, the “Collateral Agent”).
          Reference is made to (x) the Collateral Agreement dated March 4, 2011
(as amended, restated, supplemented, waived or otherwise modified from time to
time, the “Security Agreement”) among Claire’s Stores, Inc., a Florida
corporation (the “Issuer”), the other Pledgors (as defined below) party thereto
from time to time, and the Collateral Agent, and (y) the Indenture dated as of
March 4, 2011, among Claire’s Escrow Corporation, a Delaware corporation
(“Claire’s Escrow”), and The Bank of New York Mellon Trust Company, N.A., as
trustee (in such capacity, the “Trustee”) and Collateral Agent, as supplemented
by the Supplemental Indenture dated March 4, 2011 among the Issuer, the Issuer’s
Subsidiaries named therein and the Trustee and Collateral Agent (such agreement,
as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Indenture”).
          The Issuer and each other Pledgor (including the Grantor) will receive
substantial benefits from the execution, delivery and performance of the
obligations under the Indenture and the other Noteholder Documents and each is,
therefor, willing to enter into this Agreement. This Agreement is given by the
Grantor in favor of the Collateral Agent for the benefit of the Indenture
Secured Parties to secure the payment and performance of all of the Noteholder
Claims (as hereinafter defined).
          Accordingly the parties hereto agree as follows:
          SECTION 1. Terms. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings specified in the Security
Agreement. The rules of construction specified in Section 1.02 of the Security
Agreement also apply to this Agreement.
          SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Noteholder Claims, the Grantor,
pursuant to the Security Agreement, did and hereby does grant to the Collateral
Agent, its successors and assigns, for the benefit of the Indenture Secured
Parties, a security interest in, all right, title or interest in or to any and
all of the following assets and properties now owned or at any time hereafter
acquired by the Grantor or in which the Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Trademark
Collateral”):
     (a) all trademarks, service marks, corporate names, company names, business
names, fictitious business names, trade styles, trade dress, logos, other source
or business identifiers, designs and general intangibles of like nature, now
existing or hereafter adopted or acquired, all registrations thereof (if any),
and all registration and recording

1



--------------------------------------------------------------------------------



 



applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof (except for “intent to use” applications for
trademark or service mark registrations filed pursuant to Section 1(b) of the
Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment to Allege Use or a
Statement of Use under Sections 1(c) and 1(d) of the Lanham Act has been filed,
to the extent that, and solely during the period for which, any assignment of an
“intent to use” application prior to such filing would violate the Lanham Act),
and all renewals thereof, including those listed on Schedule I (the
“Trademarks”);
          (b) all goodwill associated with or symbolized by the Trademarks;
     (c) all claims for, and rights to sue for, past or future infringements of
any of the foregoing; and
     (d) all income, royalties, damages and payments now or hereafter due and
payable with respect to any of the foregoing, including damages and payments for
past or future infringement thereof.
          SECTION 3. Security Agreement. The security interests granted to the
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to the Collateral Agent pursuant to the Security
Agreement. The Grantor hereby acknowledges and affirms that the rights and
remedies of the Collateral Agent with respect to the Trademark Collateral are
more fully set forth in the Security Agreement, the terms and provisions of
which, including without limitation, all rights, privileges, protections,
benefits, immunities and indemnities provided the Collateral Agent, are hereby
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this Agreement and the Security Agreement, the
terms of the Security Agreement shall govern.
          SECTION 4. Choice of Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
          SECTION 5. Intercreditor Agreement Controls. Notwithstanding anything
herein to the contrary, (i) the liens and security interests granted to the
Collateral Agent pursuant to this Agreement are expressly subject and
subordinate to the liens and security interests granted to Credit Suisse AG,
Cayman Islands Branch (f/k/a Credit Suisse, Cayman Islands Branch), as
collateral agent (and its permitted successors), for the benefit of the secured
parties referred to below, pursuant to the Guarantee and Collateral Agreement
dated as of May 29, 2007 (as amended, amended and restated, supplemented or
otherwise modified from time to time), from the Issuer and the other “Pledgors”
referred to therein, in favor of Credit Suisse AG, Cayman Islands Branch (f/k/a
Credit Suisse, Cayman Islands Branch), as collateral agent for the benefit of
the secured parties referred to therein, and (ii) the exercise of any right or
remedy by the Collateral Agent hereunder is subject to the limitations and
provisions of the Intercreditor Agreement dated as of March 4, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), by and among Credit Suisse AG, Cayman Islands
Branch, in

2



--------------------------------------------------------------------------------



 



its capacity as Credit Agreement Agent, The Bank of New York Mellon Trust
Company, N.A., as Trustee and Collateral Agent, Claire’s Inc., the Issuer and
the Subsidiaries party thereto. In the event of any conflict between the terms
of the Intercreditor Agreement and the terms of this agreement, the terms of the
Intercreditor Agreement shall govern.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Grantor and the Indenture Secured Parties have
caused this Agreement to be duly executed and delivered as of the date first
written above.

            CBI DISTRIBUTING CORP.
      By:   /s/ J. Per Brodin       Name:   J. Per Brodin       Title: Executive
Vice President
and Chief Financial Officer    

[Second Lien Trademark Security Agreement]

 



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., as Collateral Agent
      By:   /s/ Geraldine Creswell       Name:   Geraldine Creswell      
Title: Vice President    

[Second Lien Trademark Security Agreement]

 



--------------------------------------------------------------------------------



 



Schedule I
Trademark Registrations

                          Trademark   Reg. No.   Owner   Classes   Status
...IT’S AT CLAIRE’S
    3,817,929     CBI Distributing Corp.     35     Registered
C Swirl
    3,512,546     CBI Distributing Corp.     4, 14, 16, 20, 26     Registered
CLAIRE
    2,813,344     CBI Distributing Corp.     28     Registered
CLAIRE’S
    2,908,860     CBI Distributing Corp.     20     Registered
CLAIRE’S
    2,978,984     CBI Distributing Corp.     16     Registered
CLAIRE’S
    2,967,212     CBI Distributing Corp.     20     Registered
CLAIRE’S
    2,908,861     CBI Distributing Corp.     26     Registered
CLAIRE’S
    3,190,840     CBI Distributing Corp.     21     Registered
CLAIRE’S
    3,190,839     CBI Distributing Corp.     35     Registered
CLAIRE’S
    2,925,470     CBI Distributing Corp.     25     Registered
CLAIRE’S
    1,891,172     CBI Distributing Corp.     25     Registered
CLAIRE’S
    2,919,171     CBI Distributing Corp.     21     Registered
CLAIRE’S
    2,951,866     CBI Distributing Corp.     3     Registered
CLAIRE’S
    2,908,858     CBI Distributing Corp.     11     Registered
CLAIRE’S
    2,908,859     CBI Distributing Corp.     16     Registered
CLAIRE’S
    2,996,103     CBI Distributing Corp.     14     Registered
CLAIRE’S
    2,908,857     CBI Distributing Corp.     9     Registered
CLAIRE’S
    2,900,024     CBI Distributing Corp.     24     Registered
CLAIRE’S
    2,974,652     CBI Distributing Corp.     35     Registered
CLAIRE’S
    1,890,335     CBI Distributing Corp.     42     Registered
CLAIRE’S
    1,925,359     CBI Distributing Corp.     14     Registered
CLAIRE’S
    3,319,826     CBI Distributing Corp.     3     Registered
CLAIRE’S
    1,929,317     CBI Distributing Corp.     5     Registered
CLAIRE’S ACCESSORIES
    1,946,557     CBI Distributing Corp.     42     Registered
CLAIRE’S ACCESSORIES
    1,956,047     CBI Distributing Corp.     42     Registered
CLAIRE’S ACCESSORIES & Design
    2,294,937     CBI Distributing Corp.     35     Registered
CLAIRE’S BOUTIQUES & Design
    1,514,045     CBI Distributing Corp.     42     Registered
CLAIRE’S CLUB
    2,908,867     CBI Distributing Corp.     20     Registered
CLAIRE’S CLUB
    2,908,191     CBI Distributing Corp.     26     Registered
CLAIRE’S CLUB
    2,908,868     CBI Distributing Corp.     25     Registered
CLAIRE’S CLUB
    2,908,863     CBI Distributing Corp.     9     Registered
CLAIRE’S CLUB
    2,908,862     CBI Distributing Corp.     3     Registered
CLAIRE’S CLUB
    3,343,775     CBI Distributing Corp.     35     Registered
CLAIRE’S CLUB
    2,908,866     CBI Distributing Corp.     18     Registered
CLAIRE’S CLUB
    2,908,865     CBI Distributing Corp.     14     Registered
CLAIRE’S CLUB
    2,992,613     CBI Distributing Corp.     21     Registered
CLAIRE’S CLUB
    2,908,864     CBI Distributing Corp.     11     Registered
CLAIRE’S ETC.
    2,064,149     CBI Distributing Corp.     42     Registered

[Second Lien Trademark Security Agreement]

 



--------------------------------------------------------------------------------



 



                          Trademark   Reg. No.   Owner   Classes   Status
CLAIRE’S ETC.
    2,065,959     CBI Distributing Corp.     42     Registered
CLAIRE’S (logo)
    3,602,239     CBI Distributing Corp.     35     Registered
CLAIRE’S (stylized)
    2,623,039     CBI Distributing Corp.     35     Registered
ICING
    3,743,653     CBI Distributing Corp.     3, 9, 14, 18, 20, 25, 26, 35    
Registered
ICING BY CLAIRE’S
    3,050,863     CBI Distributing Corp.     35     Registered
ICING BY CLAIRE’S
    3,475,495     CBI Distributing Corp.     14     Registered
THE ICING
    3,461,876     CBI Distributing Corp.     35     Registered
THE ICING
    1,466,727     CBI Distributing Corp.     35     Registered
THE ICING
    2,762,642     CBI Distributing Corp.     35     Registered
THE ICING ACCESSORIES & Design
    2,234,841     CBI Distributing Corp.     35     Registered
SENSITIVE SOLUTIONS
    1,951,435     CBI Distributing Corp.     14     Registered
WHERE GETTING READY IS HALF THE FUN
    2,664,513     CBI Distributing Corp.     35     Registered
WHERE THROWING A PARTY IS ALL THE FUND
    3,136,920     CBI Distributing Corp.     41     Registered
BEE WHO YOU WANNA BE
    2,888,867     CBI Distributing Corp.     35     Registered

[Second Lien Trademark Security Agreement]

 